Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:
In claim 9, line 3, the term “radio” in the phrase “when executed by the radio” does not confirm to its antecedent basis. the term radio should be changed to radio node.  	  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-16 of U.S. Patent No. 11012923 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
The following table is provided for ease of illustration:


Instant claims 1-20
Patented claims: US 11012923 B2
1. A radio node, comprising: an antenna; at least one antenna node configured to couple to the antenna; and an interface circuit, coupled to at least the one antenna node, configured to communicate with an access point in a wireless local area network (WLAN) and an electronic device, wherein the radio node is included in a cellular-telephone network, and wherein the radio is configured to: receive, at the interface circuit, a candidate list associated with the electronic device, wherein the candidate list comprises information specifying the access point that supports communication with the cellular-telephone network; establish, via the interface circuit, a secure-communication pathway with the access point based at least in part on the information; provide, from the interface circuit, a message addressed to the electronic device, wherein the message instructions the electronic device to associate with the access point; and communicate, from the interface circuit and via the secure-communication pathway, frames addressed to the access point, wherein the frames are intended for the electronic device and the frames are compatible with a cellular-telephone communication protocol.



2. The radio node of claim 1, wherein the frames comprise second information specifying the radio node.
3. The radio node of claim 1, wherein the radio node is configured to communicate, from the interface circuit, second frames addressed to the electronic device; and wherein the second frames are compatible with the cellular-telephone communication protocol.
4. The radio node of claim 1, wherein the cellular-telephone communication protocol comprises Long Term Evolution (LTE).
5. The radio node of claim 1, wherein the radio node comprises an evolved node B (eNB).
6. The radio node of claim 1, wherein the secure-communication pathway comprises a tunnel; and wherein establishing the tunnel comprises additional communication between the radio node and the access point.


7. The radio node of claim 1, wherein the communication with the access point comprises Long Term Evolution Wi-Fi aggregation (LWA).
8. The radio node of claim 1, wherein the secure-communication pathway comprises an Xw interface.


9. A non-transitory computer-readable storage medium for use in conjunction with a radio node, the computer-readable storage medium storing program instructions that, when executed by the radio, causes the radio to perform operations comprising: receiving a candidate list associated with an electronic device, wherein the candidate list comprises information specifying an access point in a wireless local area network (WLAN) that supports communication with a cellular-telephone network that includes the radio node; establishing a secure-communication pathway with the access point based at least in part on the information; providing a message addressed to the electronic device, wherein the message instructions the electronic device to associate with the access point; and communicating, via the secure-communication pathway, frames addressed to the access point, wherein the frames are intended for the electronic device and the frames are compatible with a cellular-telephone communication protocol.







10. The non-transitory computer-readable storage medium of claim 9, wherein the frames include second information specifying the radio node.
11. The non-transitory computer-readable storage medium of claim 9, wherein the operations comprise communicating second frames addressed to the electronic device; and wherein the second frames are compatible with the cellular-telephone communication protocol.
12. The non-transitory computer-readable storage medium of claim 9, wherein the cellular-telephone communication protocol comprises Long Term Evolution (LTE).
13. The non-transitory computer-readable storage medium of claim 9, wherein the radio node comprises an evolved node B (eNB).
14. The non-transitory computer-readable storage medium of claim 9, wherein the secure-communication pathway comprises a tunnel; and wherein establishing the tunnel comprises additional communication between the radio node and the access point.
15. The non-transitory computer-readable storage medium of claim 9, wherein the communication with the access point comprises Long Term Evolution Wi-Fi aggregation (LWA).
16. The non-transitory computer-readable storage medium of claim 9, wherein the secure-communication pathway comprises an Xw interface.
17. A method for communicating via a secure-communication pathway, comprising: by a radio node: receiving a candidate list associated with an electronic device, wherein the candidate list comprises information specifying an access point in a wireless local area network (WLAN) that supports communication with a cellular-telephone network that includes the radio node; establishing the secure-communication pathway with the access point based at least in part on the information; providing a message addressed to the electronic device, wherein the message instructions the electronic device to associate with the access point; and communicating, via the secure-communication pathway, frames addressed to the access point, wherein the frames are intended for the electronic device and the frames are compatible with a cellular-telephone communication protocol.
18. The method of claim 17, wherein the method comprises communicating second frames addressed to the electronic device; and wherein the second frames are compatible with the cellular-telephone communication protocol.
19. The method of claim 17, wherein the cellular-telephone communication protocol comprises Long Term Evolution (LTE).
20. The method of claim 17, wherein the radio node comprises an evolved node B (eNB).

1. An access point, comprising: at least one antenna node configured to couple to an antenna; and an interface circuit, coupled to at least the one antenna node, configured to communicate with a radio node in a cellular-telephone network and an electronic device, wherein the interface circuit is configured to: provide, from the interface circuit, a message with information about a wireless local area network (WLAN) associated with the access point, wherein the information specifies one or more cellular-telephone networks supported by the access point; establish, via the interface circuit, a secure-communication pathway with the radio node based at least in part on the information; receive, at the interface circuit, a request from the electronic device; associate, in response to the request and via the interface circuit, with the electronic device; communicate, via the secure-communication pathway, by taking data from frames for a cellular-telephone communication protocol that comprise second information that specifies the radio node and encapsulating the data in IEEE 802.11 media access control (MAC) frames that comprise third information that specifies the electronic device; and provide, via the interface circuit, the IEEE 802.11 MAC frames with the encapsulated data intended for the electronic device.
2. The access point of claim 1, further comprising the antenna coupled to at least the one antenna node.







3. The access point of claim 1, wherein the cellular-telephone communication protocol comprises Long Term Evolution (LTE).
4. The access point of claim 1, wherein the radio node comprises an evolved node B (eNB).
5. The access point of claim 1, wherein the secure-communication pathway comprises a tunnel; and wherein establishing the tunnel comprises additional communication between the access point and the radio node.
6. The access point of claim 1, wherein the message comprises a beacon.
7. The access point of claim 1, wherein the communication comprises Long Term Evolution Wi-Fi aggregation (LWA); and wherein the LWA comprises the encapsulating during the communication.
8. The access point of claim 1, wherein the secure-communication pathway comprises an Xw interface.
9. A non-transitory computer-readable storage medium for use in conjunction with an access point, the computer-readable storage medium storing program instructions that, when executed by the access point, causes the access point to perform operations comprising: providing, from the interface circuit, a message with information about a wireless local area network (WLAN) associated with the access point, wherein the information specifies one or more cellular-telephone networks supported by the access point; establishing, via the interface circuit, a secure-communication pathway with the radio node based at least in part on the information; receiving, at the interface circuit, a request from the electronic device; associating, in response to the request and via the interface circuit, with the electronic device; communicating, via the secure-communication pathway, by taking data from frames for a cellular-telephone communication protocol that comprise second information that specifies the radio node and encapsulating the data in IEEE 802.11 media access control (MAC) frames that comprise third information that specifies the electronic device; and providing, via the interface circuit, the IEEE 802.11 MAC frames with the encapsulated data intended for the electronic device.
10. The non-transitory computer-readable storage medium of claim 9, wherein the cellular-telephone communication protocol comprises Long Term Evolution (LTE) and the radio node comprises an evolved node B (eNB).
11. The non-transitory computer-readable storage medium of claim 9, wherein the secure-communication pathway comprises a tunnel; and wherein establishing the tunnel comprises additional communication between the access point and the radio node.
12. The non-transitory computer-readable storage medium of claim 9, wherein the message comprises a beacon.
13. The non-transitory computer-readable storage medium of claim 9, wherein the communication comprises Long Term Evolution Wi-Fi aggregation (LWA); and wherein the LWA comprises the encapsulating during the communication.
14. The non-transitory computer-readable storage medium of claim 9, wherein the secure-communication pathway comprises an Xw interface.



15. A method for communicating via a secure-communication pathway, comprising: by an access point: providing, from an interface circuit in the access point, a message with information about a wireless local area network (WLAN) associated with the access point, wherein the information specifies one or more cellular-telephone networks supported by the access point; establishing, via the interface circuit, the secure-communication pathway with a radio node based at least in part on the information; receiving, at the interface circuit, a request from an electronic device; associating, in response to the request and via the interface circuit, with the electronic device; communicating, via the secure-communication pathway, by taking data from frames for a cellular-telephone communication protocol that comprise second information that specifies the radio node and encapsulating the data in IEEE 802.11 media access control (MAC) frames that comprise third information that specifies the electronic device; and providing, via the interface circuit, the IEEE 802.11 MAC frames with the encapsulated data intended for the electronic device.
16. The method of claim 15, wherein the cellular-telephone communication protocol comprises Long Term Evolution (LTE) and the radio node comprises an evolved node B (eNB).
17. The method of claim 15, wherein the secure-communication pathway comprises a tunnel; and wherein establishing the tunnel comprises additional communication between the access point and the radio node.
18. The method of claim 15, wherein the message comprises a beacon.
19. The method of claim 15, wherein the communication comprises Long Term Evolution Wi-Fi aggregation (LWA); and wherein the LWA comprises the encapsulating during the communication.
20. The method of claim 15, wherein the secure-communication pathway comprises an Xw interface.




Regarding instant claim 1, the difference between instant claim 1 and patented claim 1 is evidenced from the highlighted passages above in the table, mainly instant claim 1 is directed to similar subject matter with reverse steps of patented claim 1. The main difference is that instant claim 1, recites:  
communicating via the secure-communication pathway, frames addressed to the access point, wherein the frames are intended for the electronic device and the frames are compatible with a cellular-telephone communication protocol. Whereas instant claim does not give the detail of communicating via the secure-communication pathway by:
 taking data from frames for a cellular-telephone communication protocol that comprise second information that specifies the radio node and encapsulating the data in IEEE 802.11 media access control (MAC) frames that comprise third information that specifies the electronic device; and provide, via the interface circuit, the IEEE 802.11 MAC frames with the encapsulated data intended for the electronic device.
Instant claim 2 and 3 suffer from the same deficiencies indicated above with regard to patented claim 1.
Regarding claims {2, 3}, 4-8, these claims suffer from similar deficiencies as indicated above instant claim 1, and with respect to patented claims {1}, 3-5, 7-8.
Regarding instant claims 9, {10, 11}, {12, 13}, 14-20, instant claims 9-20 suffer from similar deficiencies as indicated above instant claim 1, and with respect to patented claims 
Therefore, claims 1-20 of the instant application merely broadens the scope of the claim 1, 3-9, 10-11-16 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        6/2/2022